Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.267 Page 1 of 39



  1    JORDAN RAPHAEL (SBN 252344)
       jraphael@byronraphael.com
  2    BYRON RAPHAEL LLP
       1055 West 7th Street, Suite 3300
  3    Los Angeles, CA 90017
       Telephone: (213) 291-9800
  4    Facsimile: (213) 377-5771
  5    DENNIS A. HENIGAN (Of Counsel)
       dhenigan@tobaccofreekids.org
  6    SWATI RAWANI (Of Counsel)
       srawani@tobaccofreekids.org
  7    1400 I Street, NW, Suite 1200
       Washington, D.C. 20005
  8    (202) 296-5469
  9    Attorneys for Proposed Amici Curiae
 10                  IN THE UNITED STATES DISTRICT COURT
 11               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12   R.J. REYNOLDS TOBACCO COMPANY;               )   No. 20-cv-01990-JLS-WVG
      R.J. REYNOLDS VAPOR COMPANY;                 )
 13   AMERICAN SNUFF COMPANY, LLC;                 )   BRIEF OF AMICI CURIAE IN
      SANTA FE NATUAL TOBACCO                      )   OPPOSITION TO PLAINTIFFS’
 14   COMPANY, INC.; PHILIP MORRIS USA             )   MOTION FOR PRELIMINARY
      INC.; JOHN MIDDLETON CO.; U.S.               )   INJUNCTION
 15   SMOKELESS TOBACCO COMPANY                    )
      LLC; HELIX INNOVATIONS LLC;                  )   Hearing Date: December 10, 2020
 16   NEIGHBORHOOD MARKET                          )   Time:         1:30 PM
      ASSOCIATION, INC.; AND MORIJA, LLC           )   Courtroom: 4D
 17   dba VAPIN’ THE 619                           )
                                                   )   Judge:        Janis L. Sammartino
 18                         Plaintiffs,            )   Magistrate:   William V. Gallo
                                                   )
 19                 v.                             )
                                                   )   Action Filed: October 9, 2020
 20   XAVIER BECERRA, in his official capacity )       Trial Date:   None Set
      as Attorney General of California; and       )
 21   SUMMER STEPHAN, in her official              )
      capacity as District Attorney for the County )
 22   of San Diego,                                )
                                                   )
 23                        Defendants.             )
                                                   )
 24
 25
 26
 27
 28


      EXHIBIT                                               No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.268 Page 2 of 39



  1                                            TABLE OF CONTENTS
  2   TABLE OF AUTHORITIES ..................................................................................... ii
  3
      STATEMENT OF INTEREST OF AMICI CURIAE ................................................ 1
  4
      INTRODUCTION ..................................................................................................... 2
  5
  6   ARGUMENT ............................................................................................................. 6

  7            I.       The Health Harms of Continued Sale of Flavored E-Cigarettes
                        Weigh Significantly Against the Grant of an Injunction. ..................... 6
  8
  9                     A.       E-Cigarettes Available in Thousands of Flavors Increase
                                 Youth Usage and Pose Serious Health Risks to Youth. ............. 6
 10
                        B.       The Claimed Risks Posed by California’s Prohibition of
 11                              the Sale of Flavored E-Cigarettes Are Entirely
 12                              Unsupported and Speculative. .................................................. 10
 13            II.      An Injunction Would be Harmful to the Health of California
 14                     Residents by Allowing the Continued Sale of Menthol
                        Cigarettes............................................................................................. 13
 15
                        A.       Menthol Cigarettes Increase Youth Initiation of Smoking. ..... 14
 16
 17                     B.       Menthol Cigarettes Increase Addiction and Reduce
                                 Cessation. .................................................................................. 16
 18
                        C.       Menthol Cigarettes have led to Significant Health
 19
                                 Disparities for African Americans............................................ 18
 20
               III.     An Injunction Would Be Harmful to the Health of California
 21                     Residents by Allowing the Continued Sale of Flavored Cigars. ........ 21
 22
      CONCLUSION........................................................................................................ 22
 23
 24
 25
 26
 27
 28

                                                                  i
      EXHIBIT                                                                          No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.269 Page 3 of 39



  1                                           TABLE OF AUTHORITIES
  2   Cases
  3   CA Smoke & Vape Ass’n v. Cnty. of Los Angeles,
  4     CV 20-4065, 2020 WL 4390384 (C.D. Cal. June 9, 2020)................................... 4
  5   E. Bay Sanctuary Covenant v. Trump,
  6      950 F.3d 1242, 1271 (9th Cir. 2020) ..................................................................... 5

  7   Indep. Gas & Serv. Stations Ass’ns., Inc. v. City of Chicago,
         112 F.Supp.3d 749 (N.D. Ill. 2015)....................................................................... 5
  8
  9   Nat’l Ass’n of Tobacco Outlets, Inc. v. City of Providence,
        731 F.3d 71 (1st Cir. 2013) ................................................................................... 5
 10
      Nicopure Labs LLC v. FDA,
 11      944 F.3d 267 (D.C. Cir. 2019) .............................................................................. 9
 12
      R.J. Reynolds Tobacco Co. v. City of Edina,
 13      No. 20-1402, 2020 WL 5106853, appeal docketed, No. 20-2852
 14      (8th Cir. Sept. 4, 2020) .......................................................................................... 4

 15   R.J. Reynolds Tobacco Co. v. Cnty. of Los Angeles,
         No. CV 20-4880, 2020 WL 4390375, dismissed, No. CV 20-4880,
 16      2020 WL 5405668, appeal docketed, No. 20-55930 (9th Cir. Sept.
 17      8, 2020) .................................................................................................................. 4
 18   U.S. Smokeless Tobacco Mfg. Co. v. City of New York,
 19      708 F.3d 428 (2d. Cir. 2013) ................................................................................. 5

 20   Statutes
 21   21 U.S.C. 387p(a)(1) .................................................................................................. 4
 22   Regulations
 23   Deeming Tobacco Products To Be Subject to the Federal Food, Drug,
 24     and Cosmetic Act, as Amended by the Family Smoking Prevention
        Tobacco Control Act; Restrictions on the Sale and Distribution of
 25     Tobacco Products and Required Warning Statements for Tobacco
 26     Products,
        81 Fed. Reg. 28,974 (May 20, 2016) (to be codified at 21 C.F.R. pt.
 27     1100, 1140, 1143) .................................................................................... 11, 21, 22
 28

                                                                    ii
      EXHIBIT                                                                            No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.270 Page 4 of 39



  1   Regulation of Flavors in Tobacco Products,
  2     83 Fed. Reg. 12,294 (proposed Mar. 21, 2018) (to be codified at 21
        C.F.R. pt. 1100, 1140, 1143) ........................................................................ passim
  3
      Other Authorities
  4
      Alexa R. Romberg et al.,
  5
         Patterns of Nicotine Concentrations in Electronic Cigarettes Sold
  6      in the United States, 2013-2018, 203 Drug & Alcohol Dependence
         1 (2019)................................................................................................................ 11
  7
  8   Allen Hackshaw et al.,
         Low Cigarette Consumption and Risk of Coronary Heart Disease
  9      and Stroke: Meta-analysis of 141 Cohort Studies in 55 Study
 10      Reports, 360 BMJ j5855 (2018) .......................................................................... 11
 11   Andrea C. Villanti et al.,
        Association of Flavored Tobacco Use With Tobacco Initiation and
 12
        Subsequent Use Among US Youth and Adults, 2013-2015, 2 J. Am.
 13     Med. Ass’n Network Open e1913804 (2019) ..................................................... 18
 14   Andrea C. Villanti et al.,
 15     Changes in the Prevalence and Correlates of Menthol Cigarette
        Use in the USA, 2004–2014, 25 Tobacco Control ii14 (2016) ........................... 14
 16
      Bridget K. Ambrose et al.,
 17
         Flavored Tobacco Product Use Among US Youth Aged 12-17
 18      Years, 2013-2014, 314 J. Am. Med. Ass’n 17 (2015)........................................... 2
 19   Campaign for Tobacco-Free Kids,
 20     Raising Cigarette Taxes Reduces Smoking, Especially Among Kids
        (and the Cigarette Companies Know It) (2012) .................................................. 13
 21
 22   Campaign for Tobacco-Free Kids,
        States & Localities That Have Restricted the Sale of Flavored
 23     Tobacco Products (Aug. 5, 2020) ................................................................. 10, 12
 24   CDC,
 25     About Electronic Cigarettes (E-Cigarettes) ........................................................ 11
 26   CDC,
 27     Coronavirus Disease 2019 (COVID-19) – People with Certain
        Medical Conditions (Oct. 16, 2020) .................................................................... 16
 28

                                                                   iii
      EXHIBIT                                                                           No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.271 Page 5 of 39



  1   CDC,
  2     COVID-19 in Racial and Ethnic Minority Groups (2020).................................. 20

  3   CDC,
        E-cigarette Use Among Middle and High School Students – United
  4
        States, 2020, 69 Morbidity & Mortality Wkly. Rep. Surveillance
  5     Summaries (Sept. 9, 2020) ...................................................................... 3, 6, 7, 22
  6   CDC,
  7     Notes from the Field: Use of Electronic Cigarettes and Any
        Tobacco Product Among Middle and High School Students –
  8     United States, 2011-2018, 67 Morbidity &Mortality Wkly Rep.
  9     1276-77 (Nov. 16, 2018) ....................................................................................... 3
 10   CDC,
        QuickStats: Cigarette Smoking Status Among Current Adult E-
 11
        cigarette Users, by Age Group — National Health Interview
 12     Survey, United States, 2015, 65 Morbidity & Mortality Wkly. Rep.
        1177 (Oct. 28, 2016) ............................................................................................ 11
 13
 14   Christine D. Delnevo et al.,
        Assessment of Menthol and Nonmenthol Cigarette Consumption in
 15     the US, 2000 to 2018, 3 J. Am. Med. Ass’n Network Open
 16     e2013601 (2020) .................................................................................................. 18
 17   Dep’t of Treasury,
        Report to Congress on Federal Tobacco Receipts Lost Due To
 18
        Illicit Trade and Recommendations for Increased Enforcement
 19     (2010)................................................................................................................... 12
 20   Elizabeth C. Hair et al.,
 21      Association Between E-Cigarette Use and Future Combustible
         Cigarette Use: Evidence From a Prospective Cohort of Youth and
 22      Young Adults, 2017-2019 Addictive Behaviors (2020) ...................................... 10
 23
      FDA,
 24     Modifications to Compliance Policy for Certain Deemed Products:
 25     Guidance for Industry, Draft Guidance (2019) ................................................ 3, 8

 26   FDA,
        Preliminary Scientific Evaluation of the Possible Public Health
 27     effects of Menthol versus Nonmenthol Cigarettes (2013) ............................. 15, 17
 28

                                                                   iv
      EXHIBIT                                                                           No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.272 Page 6 of 39



  1   Frank J. Chaloupka et al.,
  2      Macro-Social Influences: The Effects of Prices and Tobacco
         Control Policies on the Demand for Tobacco Products, 1(Supp. 1)
  3      Nicotine and Tobacco Rsch. S105-09 (1999) ..................................................... 13
  4
      Ganna Kostygina et al.,
  5     Tobacco Industry Use of Flavours to Recruit New Users of Little
        Cigars and Cigarillos, 25 Tobacco Control 66 (2016) ....................................... 21
  6
  7   Gary A. Giovino et al.,
        Differential Trends in Cigarette Smoking in the USA: Is Menthol
  8     slowing Progress?, 24 Tobacco Control 28-37 (2013) ....................................... 18
  9
      Greta Zhu et al.,
 10      Evolution of Electronic Cigarette Brands from 2013-2014 to 2016-
         2017: Analysis of Brand Websites, 20 J. Med. Internet Rsch. e80
 11
         (2018)..................................................................................................................... 7
 12
      Jessica L. Barrington-Trimis et al.,
 13      Flavorings in Electronic Cigarettes: An Unrecognized Respiratory
 14      Health Hazard?, 312 J. Am. Med. Ass’n 2493 (2014) ......................................... 8
 15   Joanne D’Silva et al.,
         Differences in Subjective Experiences to First Use of Menthol and
 16
         Nonmenthol Cigarettes in a National Sample of Young Adult
 17      Cigarette Smokers, 20(9) Nicotine & Tobacco Rsch. 1062-1068
         (2018)................................................................................................................... 15
 18
 19   Kaitlin M. Berry et al.,
        Association of Electronic Cigarette Use with Subsequent Initiation
 20     of Tobacco Cigarettes in U.S. Youths, 2 J. Am. Med. Ass’n
 21     Network Open e187794 (2019) ............................................................................. 9
 22   Kjell Bjartveit & Aage Tverdal,
 23      Health Consequences of Smoking 1-4 Cigarettes per Day, 14
         Tobacco Control 315 (2005) ............................................................................... 11
 24
      Laura Barrón-Lopez,
 25     A New Study Shows Just How Badly Black People Have Been Hit
 26     by Covid-19, Politico (May 5, 2020) ................................................................... 20
 27   Lisa Henriksen et al.,
 28      Targeted Advertising, Promotion, and Price for Menthol Cigarettes

                                                                    v
      EXHIBIT                                                                            No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.273 Page 7 of 39



  1       in California High School Neighborhoods, 14 Nicotine Tobacco
  2       Rsch. 116 (2012).................................................................................................. 19

  3   M. Niksic,
         Flavored Smokes: Mmmmm...More Profits?, Tobacco Retailer
  4
         (Apr. 2007). ......................................................................................................... 21
  5
      Mary T. Bassett et al,
  6     The Unequal Toll of COVID-19 Mortality by Age in the United
  7     States: Quantifying Racial/Ethnic Disparities, 1-18 (The Harvard
        Ctr. for Population and Dev. Stud. Working Paper Series No. 3,
  8     2020) .................................................................................................................... 20
  9
      NASEM,
 10     Public Health Consequences of E-cigarettes (2018) ...................................... 9, 11
 11   National Research Council,
 12     Understanding the U.S. Illicit Tobacco Market: Characteristics,
        Policy Context, and Lessons from International Experiences,
 13     Committee on the Illicit Tobacco Market: Collection and Analysis
 14     of the International Experience (2015) ......................................................... 12, 13
 15   Nina Schleicher et al., Stanford Prevention Research Center,
         California Tobacco Retail Surveillance Study, 2018, (2019) ............................. 19
 16
 17   Nora Volkow,
        Potential Implications for Individuals with Substance Use
 18     Disorders, NIDA: Nora's Blog (Apr. 6, 2020) ...................................................... 3
 19
      Office of the Surgeon General, HHS,
 20      Cardiovascular System, in How Tobacco Smoke Causes Disease:
 21      The Biology and Behavioral Basis for Smoking-Attributable
         Disease: A Report of the Surgeon General (2010) ............................................... 8
 22
      Office of the Surgeon General, HHS,
 23      E-Cigarette Use Among Youth and Young Adults, A Report of the
 24      Surgeon General (2016) ........................................................................................ 8
 25   Office of the Surgeon General, HHS,
 26      The Health Consequences of Smoking - 50 Years of Progress: A
         Report of the Surgeon General (2014) ........................................................ 2, 8, 13
 27
 28

                                                                   vi
      EXHIBIT                                                                           No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.274 Page 8 of 39



  1   Office of the Surgeon General, HHS,
  2      The Health Consequences of Smoking: A Report of the Surgeon
         General (2004) .................................................................................................... 11
  3
      Office of the Surgeon General, HHS,
  4
         Preventing Tobacco Use Among Youth and Young Adults, A Report
  5      of the Surgeon General (2012) .............................................................................. 7
  6   Office of the Surgeon General, HHS,
  7      Smoking Cessation, A Report of the Surgeon General (2020) ............ 8, 11, 17, 19

  8   Office of the Surgeon General, HHS,
         Surgeon General’s Advisory on E-Cigarette Use Among Youth
  9
         (2018)............................................................................................................. 3, 6, 8
 10
      Office on Smoking and Health, CDC,
 11      Electronic Nicotine Delivery Systems: Key Facts (2016) ..................................... 8
 12
      Sam N. Cwalina et al.,
 13     Adolescent Menthol Cigarette Use and Risk of Nicotine
        Dependence: Findings from the National Population Assessment on
 14
        Tobacco and Health (PATH) study, Drug & Alcohol Dependence
 15     (2019)................................................................................................................... 17
 16   SAMHSA, HHS,
 17     2018 National Survey on Drug Use and Health (2019) ...................................... 21
 18   SAMHSA, HHS,
 19     National Survey on Drug Use and Health (2014) ........................................... 2, 14

 20   Sarah D. Mills et al.,
         The Relationship Between Menthol Cigarette Use, Smoking
 21      Cessation and Relapse: Findings from Waves 1 to 4 of the
 22      Population Assessment of Tobacco and Health Study, Nicotine &
         Tobacco Rsch. (2020) .......................................................................................... 17
 23
 24   Shikha Garg et al.,
         Hospitalization Rates and Characteristics of Patients Hospitalized
 25      with Laboratory-Confirmed Coronavirus Disease 2019—COVID-
 26      NET, 14 States, March 1–30, 2020, 69 Morbidity & Mortality
         Wkly. Report 458-464 (2020) ............................................................................. 20
 27
 28

                                                                  vii
      EXHIBIT                                                                           No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.275 Page 9 of 39



  1   Shu-Hong Zhu et al.,
  2     California Student Tobacco Survey, Results of the Statewide 2017-
        18 California Student Tobacco Survey (2019) ...................................................... 7
  3
      Shu-Hong Zhu et al.,
  4
        Four Hundred and Sixty Brands of E-cigarettes and Counting:
  5     Implications for Product Regulation, 23 Tobacco Control iii3
        (2014)..................................................................................................................... 7
  6
  7   Sunday Azagba et al.,
        Cigarette Smoking Behavior Among Menthol and Nonmenthol
  8     Adolescent Smokers, 66 Journal of Adolescent Health 545-550
  9     (2020)................................................................................................................... 17
 10   Tobacco Products Scientific Advisory Committee, FDA,
        Menthol Cigarettes and Public Health: Review of the Scientific
 11
        Evidence and Recommendations (2011) ........................................... 14, 15, 17, 19
 12
      World Health Organization,
 13     Tobacco Use and COVID-19 (May 11, 2020) .................................................... 16
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                                  viii
      EXHIBIT                                                                           No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.276 Page 10 of 39



   1          Amici public health, medical and community organizations submit this brief
   2   in opposition to plaintiffs’ motion for preliminary injunction to prevent
   3   enforcement of Senate Bill 793 to prohibit the sale of flavored tobacco products in
   4   California (“SB 793”).
   5                 STATEMENT OF INTEREST OF AMICI CURIAE
   6         Amici here include the following national, state, and local public health,
   7   medical and community organizations: African American Tobacco Control
   8   Leadership Council, American Academy of Pediatrics California, American Cancer
   9   Society Cancer Action Network, American Heart Association, American Lung
  10   Association, American Medical Association, Americans for Nonsmokers’ Rights,
  11   Breathe California of the Bay Area, Golden Gate, and Central Coast, Breathe
  12   Southern California, California Academy of Family Physicians, California Dental
  13   Association, California Medical Association, California Public Interest Research
  14   Group, California School Nurses Organization, Campaign for Tobacco-Free Kids,
  15   Kaiser Permanente, Los Angeles County Medical Association, Parents Against
  16   Vaping e-cigarettes, Public Health Law Center and Truth Initiative.
  17         As is evident from the description of the amici included in the Appendix to
  18   this brief, each of these groups works, on a daily basis, to reduce the devastating
  19   health harms of tobacco products. From pediatricians who counsel their young
  20   patients and their parents about the hazards of tobacco use, to organizations with
  21   formal programs to urge users to quit, to groups representing parents and families
  22   struggling to free young people from nicotine addiction, each of these organizations
  23   has a direct and immediate interest in curbing the sale of flavored tobacco products,
  24   as well as substantial expertise in the role those products play in enticing young
  25   people to tobacco use. An injunction preventing enforcement of SB 793 would
  26   undercut the efforts of these organizations to prevent tobacco use, particularly
  27   among the young. The amici are particularly well suited to inform the Court of the
  28   full range of community health harms that an injunction would cause, thus
                                               1
       EXHIBIT                                               No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.277 Page 11 of 39



   1   providing the Court with the most complete information needed for a fair balancing
   2   of the hardships in this case and an accurate assessment of the effect of an
   3   injunction on the public interest.
   4                                    INTRODUCTION
   5         The use of tobacco products is the leading cause of preventable death in the
   6   United States, taking upwards of 480,000 lives every year. 1 The tobacco industry
   7   has long understood that almost all new tobacco users begin their addiction as kids.
   8   Ninety percent of adult smokers begin smoking in their teens. 2 The industry has
   9   also known that to successfully market their products to young people, flavored
  10   products are essential. No matter what the tobacco product – from cigarettes to
  11   cigars to e-cigarettes – flavors significantly increase the appeal of tobacco products
  12   to youth. Data from the U.S. Food and Drug Administration (“FDA”)/NIH
  13   Population Assessment of Tobacco and Health (“PATH”) study found that almost
  14   81% of 12-17 year-olds who had ever used a tobacco product initiated use with a
  15   flavored product. 3 For each tobacco product, at least two-thirds of youth reported
  16   using these products “because they come in flavors I like.”4 As the FDA has found,
  17   “the availability of tobacco products with flavors at these developmental stages
  18   attracts youth to initiate use of tobacco products and may result in lifelong use.” 5
  19   Indeed, flavored e-cigarettes have fueled an explosion of e-cigarette use among
  20   teens. The 2020 National Youth Tobacco Survey (“NYTS”) showed that almost 1
  21         1
                Office of the Surgeon General (OSG), U.S. Department of Health and
  22   Human Services (HHS), The Health Consequences of Smoking - 50 Years of
       Progress: A Report of the Surgeon General 2 (2014),
  23   https://www.hhs.gov/sites/default/files/consequences-smoking-exec-summary.pdf.
              2
                Substance Abuse and Mental Health Services Administration (SAMHSA),
  24   HHS, National Survey on Drug Use and Health (2014),
       http://doi.org/10.3886/ICPSR36361.v1.
  25          3
                Bridget K. Ambrose et al., Flavored Tobacco Product Use Among US
       Youth Aged 12-17 Years, 2013-2014, 314 J. Am. Med. Ass’n 17, 1871-3 (2015),
  26   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6467270/.
              4
                Id.
  27          5
                Regulation of Flavors in Tobacco Products, 83 Fed. Reg. 12,294, 12,295
  28   (proposed Mar. 21, 2018) (to be codified at 21 C.F.R. pt. 1100, 1140, 1143)
       (“Advance Notice of Proposed Rulemaking”)
                                                 2
       EXHIBIT                                                No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.278 Page 12 of 39



   1   in 5 (19.6%) of high school students are current users of e-cigarettes, a prevalence
   2   rate that more than doubled from 2017 to 2019 (from 11.7% to 27.5%). 6,7 An
   3   alarming 3.6 million high school and middle school students are current e-cigarette
   4   users – about the same number as when the U.S. Surgeon General first called youth
   5   e-cigarette use an “epidemic” in 2018.8 PATH study data shows that 97% of
   6   current youth e-cigarette users had used a flavored product in the last month. 9
   7         By enacting SB 793, California seeks to protect its residents – and
   8   particularly its young people – from the continuing and increasing scourge of
   9   flavored tobacco products that lure millions into a lifetime of addiction that
  10   contributes to significant disease and death. Plaintiffs seek an injunction that would
  11   deprive Californians of that vital public health protection. Moreover, plaintiffs seek
  12   an injunction at a time when our nation continues to be ravaged by the horrific
  13   spread of the novel coronavirus and COVID-19 – a deadly respiratory illness that
  14   has taken over 230,000 American lives, while affecting daily life in unprecedented
  15   ways. Dr. Nora Volkow, Director of the U.S. National Institute on Drug Abuse, has
  16   observed that “[b]ecause it attacks the lungs, the coronavirus that causes COVID-19
  17   could be an especially serious threat to those who smoke tobacco or marijuana or
  18   who vape . . . .” 10 Never has it been more important to curb the sale of flavored
  19
             6
                CDC, E-cigarette Use Among Middle and High School Students – United
  20   States, 2020, 69 Morbidity & Mortality Wkly. Rep. Surveillance Summaries (Sept.
  21   9, 2020), https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6937e1-H.pdf.
              7
                CDC, Notes from the Field: Use of Electronic Cigarettes and Any Tobacco
  22   Product Among Middle and High School Students – United States, 2011-2018, 67
       Morbidity &Mortality Wkly Rep. 1276-77 (Nov. 16, 2018),
  23   https://www.cdc.gov/mmwr/volumes/67/wr/mm6745a5.htm?s_cid=mm6745a5_w .
              8
                OSG, HHS, Surgeon General’s Advisory on E-Cigarette Use Among Youth,
  24   (2018), https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-
       advisory-on-e-cigarette-use-among-youth-2018.pdf.
  25          9
                FDA, Modifications to Compliance Policy for Certain Deemed Products:
       Guidance for Industry, Draft Guidance, at 9 (Mar. 13, 2019), https://beta.
  26   regulations.gov/document/FDA-2019-D-0661-0003.
              10
                 Nora Volkow, Potential Implications for Individuals with Substance Use
  27   Disorders, NIDA: Nora's Blog (Apr. 6, 2020), https://www.drugabuse.gov/about-
  28   nida/noras-blog/2020/04/covid-19-potential-implications-individuals-substance-
       use-disorders.
                                                 3
       EXHIBIT                                                No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.279 Page 13 of 39



   1   tobacco products that lure kids to smoking and vaping. Yet the injunction sought
   2   by plaintiffs would not only permit the continued sale of flavored e-cigarettes in
   3   California, but also the sale of mentholated cigarettes, flavored cigars and other
   4   flavored tobacco products.
   5         The Food, Drug and Cosmetic Act, as amended by the Family Smoking
   6   Prevention and Tobacco Control Act (“Tobacco Control Act”) confers authority on
   7   the FDA to regulate the manufacture of tobacco products through the issuance of
   8   product standards, while expressly preserving to states and localities their
   9   traditional broad authority to protect the health of their citizens by regulating the
  10   retail sale of finished tobacco products. 21 U.S.C. § 387p(a)(1). Most recently,
  11   federal preemption challenges virtually identical to the one at issue here, one
  12   brought by certain plaintiffs in this action, were rejected by another California
  13   federal district court in R.J. Reynolds Tobacco Co. v. County of Los Angeles, No.
  14   CV 20-4880, 2020 WL 4390375, at *5 (C.D. Cal. July 13, 2020) (order denying
  15   plaintiffs’ motion for preliminary injunction) (“A prohibition on the sale of a
  16   distinct product is simply not a product standard.”), dismissed, No. CV 20-4880,
  17   2020 WL 5405668, at *3 (C.D. Cal. Aug. 7, 2020) (order granting defendants’
  18   motion to dismiss and denying plaintiffs’ motion for summary judgment as moot),
  19   appeal docketed, No. 20-55930 (9th Cir. Sept. 8, 2020), and in CA Smoke & Vape
  20   Ass’n v. County of Los Angeles, No. CV 20-4065, 2020 WL 4390384 (C.D. Cal.
  21   June 9, 2020) (order denying plaintiffs’ motion for preliminary injunction); No. CV
  22   20-4065 (C.D. Cal. Aug. 7, 2020) (order granting defendants’ motion to dismiss).
  23   Indeed, every court that has considered the issue has found that sales restrictions on
  24   flavored tobacco products are not preempted by federal law. See also R.J. Reynolds
  25   Tobacco Co. v. City of Edina, No. 20-1402, 2020 WL 5106853 (D. Minn. Aug. 31,
  26   2020) (upholding city ordinance restricting flavored tobacco products and finding
  27   that the ordinance was not expressly or impliedly preempted), appeal docketed, No.
  28   20-2852 (8th Cir. Sept. 4, 2020); U.S. Smokeless Tobacco Mfg. Co. v. City of New
                                                4
       EXHIBIT                                              No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.280 Page 14 of 39



   1   York, 708 F.3d 428, 433-35 (2d. Cir. 2013) (upholding local sales restrictions on
   2   flavored tobacco products because their application to a particular product “depends
   3   on its characteristics as an end product, and not on whether it was manufactured in
   4   a particular way or with particular ingredients.”); Nat’l Ass’n of Tobacco Outlets,
   5   Inc. v. City of Providence, 731 F.3d 71, 83, n.11 (1st Cir. 2013) (upholding local
   6   restrictions on sale of flavored tobacco products, given “Congress’ decision to
   7   exempt sales regulations from preemption. . . .”); Indep. Gas & Serv. Stations
   8   Ass’ns, Inc. v. City of Chicago, 112 F.Supp.3d 749, 754 (N.D. Ill. 2015) (upholding
   9   Chicago’s flavored tobacco sales restrictions as exempt from Tobacco Control Act
  10   preemption provision because Chicago ordinance “regulates flavored tobacco
  11   products without regard for how they are manufactured” and is “not a command to
  12   implement particular manufacturing standards”). SB 793, because it does not
  13   operate as a command to manufacturers limiting how a product is manufactured or
  14   what ingredients it may contain, in no way interferes with FDA authority to set
  15   product standards. Far from interfering with the federal regulatory scheme, SB 793
  16   advances the Tobacco Control Act’s “objective of reducing the use and harmfulness
  17   of tobacco products, especially among young people.” U.S. Smokeless Tobacco,
  18   708 F.3d at 436. Thus, plaintiffs are unlikely to succeed on the merits of their
  19   preemption claim.
  20         Amici focus here on the public interest factors to be weighed by the Court in
  21   determining whether to grant a preliminary injunction: the balance of the equities
  22   and whether an injunction would serve the public interest, two factors that merge
  23   when the government is a party. 11 Plaintiffs’ claims of irreparable harm are either
  24   dependent on the validity of their preemption argument, which has no merit, or the
  25   financial loss of being deprived of the ability to continue to sell tobacco products
  26   that, as the discussion infra shows, cause significant harm to public health. As the
  27         11
                 See E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1271 (9th Cir.
  28   2020) (“When the government is a party, the last two factors (equities and public
       interest) merge.”).
                                               5
       EXHIBIT                                               No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.281 Page 15 of 39



   1   amici here demonstrate, plaintiffs’ alleged financial harm is far outweighed by the
   2   health harms long suffered by California residents due to flavored tobacco products.
   3   Plaintiffs argue that an injunction would simply “preserve the status quo,” Mem. of
   4   P. & A. in Supp. of Pls.’ Mot. for Prelim. Inj. at 25, ECF No. 6-1 (“Pls.’ Mem.”),
   5   but that status quo consists of continuing and substantial harm to public health. By
   6   this brief, amici seek to inform the Court of the scope of the harm to public health
   7   that would be inflicted by an injunction allowing the continued sale of flavored
   8   tobacco products in California. Because of that harm, a preliminary injunction
   9   would be profoundly contrary to the public interest.
  10                                       ARGUMENT
  11      I.        The Health Harms of Continued Sale of Flavored E-Cigarettes Weigh
  12                Significantly Against the Grant of an Injunction.
  13                A. E-Cigarettes Available in Thousands of Flavors Increase Youth
  14                   Usage and Pose Serious Health Risks to Youth.
  15           The most dramatic surge in youth usage of flavored tobacco products has
  16   occurred with e-cigarettes,12 the most commonly used tobacco product among U.S.
  17   youth since 2014. 13 In December 2018, Surgeon General Jerome Adams issued an
  18   advisory on e-cigarette use among youth, declaring the growing problem an
  19   “epidemic.” 14
  20           Young people are not just experimenting with e-cigarettes but are using them
  21   frequently. Data from the 2020 NYTS show that an increasing proportion of
  22   current youth e-cigarette users are using these products on a frequent (on at least 20
  23   of the preceding 30 days) or daily basis. In 2020, 38.9% of high school e-cigarette
  24
  25           12
                By “e-cigarettes,” amici refer to the full range of devices within the scope
       of Section 104495(a)(8)(A)(ii) of the California Health and Safety Code, as
  26   incorporated by the definition of “tobacco product” in SB 793.
             13
                CDC, supra note 6.
  27         14
                OSG, HHS, Surgeon General’s Advisory on E-Cigarette Use Among Youth
  28   (2018), https://e-cigarettes.surgeongeneral.gov/documents/surgeon-generals-
       advisory-on-e-cigarette-use-among-youth-2018.pdf.
                                                  6
       EXHIBIT                                                   No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.282 Page 16 of 39



   1   users reported frequent use (up from 34.2% in 2019). 15 Even more alarming,
   2   22.5% of high school e-cigarette users reported daily use, a strong indication of
   3   deep addiction.16 In total, 1.3 million middle and high school students are frequent
   4   users of e-cigarettes, including over 700,000 daily users. 17 Trends in e-cigarette use
   5   in California mirror the trends seen nationwide. According to the California
   6   Student Youth Tobacco Survey, e-cigarettes are the most commonly used tobacco
   7   product among youth in California. 18
   8         Tobacco companies have a long history of using flavors to reduce the
   9   harshness of their products and make them more appealing to new users, almost all
  10   of whom are under age 18.19 In recent years, companies have extended this strategy
  11   to the emerging market for e-cigarettes. As of 2017, researchers had identified
  12   more than 15,500 unique e-cigarette flavors available online. 20 An earlier study of
  13   e-cigarette flavors found that among the more than 400 brands available online in
  14   2014, 84% offered fruit flavors and 80% offered candy and dessert flavors. 21 E-
  15   liquids are being sold in such kid-friendly options as cotton candy, peanut butter
  16   cup, and gummy bear. The data confirm that flavors play a major role in youth
  17   initiation and use of e-cigarettes. The 2020 Surgeon General Report on smoking
  18   cessation notes that “the role of flavors in promoting initiation of tobacco product
  19   use among youth is well established . . . and appealing flavor is cited by youth as
  20         15
                 CDC, supra note 6.
             16
  21             Id.
             17
                 Id.
             18
  22             Shu-Hong Zhu et al., California Student Tobacco Survey, Results of the
       Statewide 2017-18 California Student Tobacco Survey, 6 (2019),
  23   http://publichealth.lacounty.gov/tob/pdf/Tobacco_Use_among_High_School_Stude
       nts_in_Los_Angeles_County_Findings_from_the_2017-18_CSTS.pdf.
              19
  24             OSG, HHS, Preventing Tobacco Use Among Youth and Young Adults, A
       Report of the Surgeon General 483-628 (2012),
  25   https://www.ncbi.nlm.nih.gov/books/NBK99237/pdf/Bookshelf_NBK99237.pdf.
              20
                 Greta Zhu et al., Evolution of Electronic Cigarette Brands from 2013-2014
  26   to 2016-2017: Analysis of Brand Websites, 20 J. Med. Internet Rsch. e80 (2018),
       https://www.jmir.org/2018/3/e80/.
  27          21
                 Shu-Hong Zhu et al., Four Hundred and Sixty Brands of E-cigarettes and
  28   Counting: Implications for Product Regulation, 23 Tobacco Control iii3 (2014),
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4078673/.
                                                   7
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.283 Page 17 of 39



   1   one of the main reasons for using e-cigarettes.”22 As noted above, data from the
   2   2016–17 wave of the government’s PATH study found that 97% of current youth e-
   3   cigarette users had used a flavored e-cigarette in the past month.23
   4         Flavored e-cigarettes and refill liquids typically contain nicotine, a highly
   5   addictive drug that can have lasting damaging effects on adolescent brain
   6   development. 24 According to the Surgeon General’s 2018 Advisory on E-cigarette
   7   Use Among Youth, “[n]icotine exposure during adolescence can impact learning,
   8   memory and attention,” and “can also increase risk for future addiction to other
   9   drugs.”25 Nicotine also impacts the cardiovascular system. 26 The Surgeon General
  10   has warned that, “[t]he use of products containing nicotine in any form among
  11   youth, including in e-cigarettes, is unsafe.”27 Flavorings in e-cigarettes can pose
  12   additional health hazards. According to the Surgeon General, some of the
  13   flavorings found in e-cigarettes have been shown to cause serious lung disease
  14   when inhaled. 28 An article in the Journal of the American Medical Association
  15   raised concerns that the chemical flavorings found in some e-cigarettes and e-
  16   liquids could cause respiratory damage when the e-cigarette aerosol is inhaled
  17
  18
  19
             22
                 OSG, HHS, Smoking Cessation, A Report of the Surgeon General, at 611
  20   (2020), https://www.hhs.gov/sites/default/files/2020-cessation-sgr-full-report.pdf.
              23
  21             FDA, supra note 9.
              24
                 OSG, supra note 1; see also Office on Smoking and Health, CDC,
  22   Electronic Nicotine Delivery Systems: Key Facts (2016),
       https://www.cdc.gov/tobacco/stateandcommunity/pdfs/ends-key-facts-oct-2016.pdf.
              25
  23             OSG, supra note 8, at 1.
              26
                 OSG, HHS, Cardiovascular System, in How Tobacco Smoke Causes
  24   Disease: The Biology and Behavioral Basis for Smoking-Attributable Disease: A
       Report of the Surgeon General (2010), https://www.ncbi.nlm.nih.gov/books/
  25   NBK53012/.
              27
                 OSG, HHS, E-Cigarette Use Among Youth and Young Adults, A Report of
  26   the Surgeon General (2016), https://e-cigarettes.surgeongeneral.gov/documents/
       2016_SGR_Full_Report_non-508.pdf.
  27          28
                 OSG, HHS, Surgeon General’s Advisory on E-Cigarette Use Among Youth
  28   (2018), https://e-cigarettes.surgeongeneral.gov/
       documents/surgeon-generals-advisory-on-e-cigarette-use-among-youth-2018.pdf.
                                                  8
       EXHIBIT                                                No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.284 Page 18 of 39



   1   deeply into the lungs. 29 In Nicopure Labs, LLC v. FDA, the U.S. Court of Appeals
   2   for the D.C. Circuit relied on findings that flavors in e-cigarettes are harmful in
   3   upholding the application of FDA’s premarket review process to e-cigarettes. 944
   4   F.3d 267 (D.C. Cir. 2019). Specifically, the court found that:
   5         Aldehydes, “a class of chemicals that can cause respiratory irritation”
             and “airway constriction,” appear in many flavored e-cigarettes,
   6         including cotton candy and bubble gum. One study found that the
             flavors “dark chocolate” and “wild cherry” exposed e-cigarette users to
   7         more than twice the recommended workplace safety limit for two
             different aldehydes. Like secondary smoke inhalation from
   8         conventional cigarettes, exhaled aerosol from e-cigarettes may include
             nicotine and other toxicants that can pose risks for non-users.
   9
       Id. at 274 (internal citations omitted).
  10
             Use of e-cigarettes also may function as a gateway to the use of conventional
  11
       cigarettes and other combustible tobacco products, thereby undermining decades of
  12
       progress in curbing youth smoking. A 2018 report by the National Academies of
  13
       Science, Engineering and Medicine (“NASEM”) found “substantial evidence that e-
  14
       cigarette use increases risk of ever using combustible tobacco cigarettes among
  15
       youth and young adults.”30 A nationally representative analysis found that from
  16
       2013 to 2016, youth e-cigarette use was associated with more than four times the
  17
       odds of trying combustible cigarettes and nearly three times the odds of current
  18
       combustible cigarette use. The researchers estimated that this translates to over
  19
       43,000 current youth combustible cigarette smokers who might not have become
  20
       smokers without e-cigarettes,31 during a period prior to the recent explosion of
  21
       youth e-cigarette use. The evidence supporting this gateway effect continues to
  22
  23         29
                 Jessica L. Barrington-Trimis et al., Flavorings in Electronic Cigarettes: An
  24   Unrecognized Respiratory Health Hazard?, 312 J. Am. Med. Ass’n 2493 (2014),
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4361011/.
  25          30
                 National Academies of Sciences, Engineering, and Medicine (NASEM),
       Public Health Consequences of E-cigarettes 10 (2018)
  26   https://www.ncbi.nlm.nih.gov/books/NBK507171/pdf/Bookshelf_NBK507171.pdf.
              31
                 Kaitlin M. Berry et al., Association of Electronic Cigarette Use with
  27   Subsequent Initiation of Tobacco Cigarettes in U.S. Youths, 2 J. Am. Med. Ass’n
  28   Network Open e187794 (2019), https://jamanetwork.com/journals/
       jamanetworkopen/fullarticle/2723425.
                                                   9
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.285 Page 19 of 39



   1   mount. For example, a 2020 Truth Initiative study shows that youth and youth
   2   adults ages 15-27 who had ever used e-cigarettes had seven times higher odds of
   3   starting to smoke combustible cigarettes one year later compared with those who
   4   had never used e-cigarettes.32
   5         Thus, given the fast-spreading epidemic of youth e-cigarette use, driven by
   6   the appeal of flavored products, the implementation of SB 793 is critical to
   7   California’s efforts to protect its young people from the addictive and other harmful
   8   effects of e-cigarettes.
   9              B. The Claimed Risks Posed by California’s Prohibition of the Sale of
  10                Flavored E-Cigarettes Are Entirely Unsupported and Speculative.
  11         Plaintiffs assert that an injunction against SB 793 would “avoid public health
  12   risks” because a prohibition of the sale of flavored e-cigarettes “could drive adult
  13   users to riskier combustible cigarettes or worse, the black market.” Pls.’ Mem. at 2.
  14   This claim is made with no support whatsoever. There is no reason to believe that
  15   these risks are substantial or would outweigh the well-established harm to public
  16   health from the continued sale of non-tobacco flavored e-cigarette products.
  17         First, plaintiffs do not cite to any data showing that e-cigarette users have
  18   been driven to combustible cigarettes in any of the many jurisdictions that, like SB
  19   793, have banned the sales of flavored e-cigarettes, while allowing tobacco-
  20   flavored products.33 In fact, tobacco-flavored e-cigarettes were the single most
  21   widely-used flavor on the market through 2017, comprising 30–40% of the retail
  22
  23         32
                 Elizabeth C. Hair et al., Association Between E-Cigarette Use and Future
  24   Combustible Cigarette Use: Evidence From a Prospective Cohort of Youth and
  25   Young Adults, 2017-2019 112 Addictive Behaviors (2020),
       https://www.sciencedirect.com/science/article/pii/S0306460320307231?via%3Dihu
  26   b.
              33
                 The jurisdictions that have taken action against flavored e-cigarettes are set
  27   out in Campaign for Tobacco-Free Kids, States & Localities That Have Restricted
  28   the Sale of Flavored Tobacco Products (Aug. 5, 2020), https://www.
       tobaccofreekids.org/assets/factsheets/0398.pdf.
                                                  10
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.286 Page 20 of 39



   1   market.34 SB 793 continues to allow the sale of tobacco-flavored e-cigarettes, thus
   2   accommodating smokers who wish to switch to e-cigarettes.
   3         Second, the data shows that smokers are not using e-cigarettes to quit
   4   smoking. The recent Surgeon General’s report on smoking cessation summarized
   5   the existing evidence, concluding that “there is presently inadequate evidence to
   6   conclude that e-cigarettes, in general, increase smoking cessation.” 35 Moreover,
   7   according to the CDC, most adult e-cigarette users are dual users, i.e., they continue
   8   to smoke cigarettes.36 Dual use, even with cutting back the number of cigarettes
   9   smoked, still elevates smokers’ health risks for conditions like cardiovascular
  10   disease.37 NASEM found that dual use of cigarettes and e-cigarettes “is not a
  11   proven method for combustible tobacco cigarette cessation.”38 The FDA reached
  12   the same conclusion, finding that “systematic reviews of available evidence indicate
  13   that there is currently insufficient data to draw a conclusion about the efficacy of e-
  14   cigarettes as a cessation device.” 39 The agency cited studies finding that cigarette
  15
             34
  16             Alexa R. Romberg et al., Patterns of Nicotine Concentrations in Electronic
       Cigarettes Sold in the United States, 2013-2018, 203 Drug & Alcohol Dependence
  17   1 (2019), https://www.sciencedirect.com/science/article/abs/pii/
       S0376871619302571?via%3Dihub.
  18          35
                 OSG Report 2020, supra note 22, at 23.
              36
                 CDC, QuickStats: Cigarette Smoking Status Among Current Adult E-
  19   cigarette Users, by Age Group — National Health Interview Survey, United States,
       2015, 65 Morbidity & Mortality Wkly. Rep. 1177 (Oct. 28, 2016),
  20   https://www.cdc.gov/mmwr/volumes/65/wr/mm6542a7.htm; see also CDC, About
  21   Electronic Cigarettes (E-Cigarettes) (last visited May 18, 2020),
       https://www.cdc.gov/tobacco/basic_information/e-cigarettes/about-e-
  22   cigarettes.html#who-is-using-e-cigarettes.
              37
                 Kjell Bjartveit & Aage Tverdal, Health Consequences of Smoking 1-4
  23   Cigarettes per Day, 14 Tobacco Control 315 (2005),
       https://tobaccocontrol.bmj.com/content/14/5/315; Allen Hackshaw et al., Low
  24   Cigarette Consumption and Risk of Coronary Heart Disease and Stroke: Meta-
       Analysis of 141 Cohort Studies in 55 Study Reports, 360 BMJ j5855 (2018),
  25   https://www.bmj.com/content/360/bmj.j5855.long; OSG, HHS, The Health
       Consequences of Smoking: A Report of the Surgeon General 361-407 (2004)
  26   https://www.cdc.gov/tobacco/data_statistics/sgr/2004/index.htm.
              38
                 NASEM, supra note 30, at 617.
  27          39
                 Deeming Tobacco Products To Be Subject to the Federal Food, Drug, and
  28   Cosmetic Act, as Amended by the Family Smoking Prevention Tobacco Control
       Act; Restrictions on the Sale and Distribution of Tobacco Products and Required
                                                11
       EXHIBIT                                                 No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.287 Page 21 of 39



   1   smokers who also used e-cigarettes had statistically significantly worse quit rates
   2   than those cigarette smokers who did not use e-cigarettes.40 The fact is that no e-
   3   cigarette has been approved as a smoking cessation drug or device by the FDA.
   4         Moreover, plaintiffs offer no evidence that flavors in e-cigarettes play any
   5   role in smoking cessation. There has not been a single randomized controlled trial
   6   to assess the impact of flavored versus non-flavored or tobacco-flavored e-
   7   cigarettes on smoking cessation outcomes.
   8         Plaintiffs also speculate that SB 793 “could also drive consumers to the black
   9   market.” Pls.’ Mem. at 25. They cite to no evidence indicating that this has
  10   happened in any of the four states (Massachusetts, New Jersey, New York and
  11   Rhode Island), or in the over 90 localities, that have prohibited the sale of non-
  12   tobacco flavored e-cigarettes and other flavored tobacco products, including
  13   menthol cigarettes.41 Plainly, sustaining a robust illegal market in flavored e-
  14   cigarettes and other flavored products would be inherently difficult because the
  15   products would be readily identifiable as flavored, and therefore illegal to sell, from
  16   their packaging and from the products themselves. Moreover, the illegal market
  17   could only be sustained by the large-scale manufacture of illegal products, an
  18   enterprise that would be especially difficult to conceal. Plaintiffs refer to the
  19   current black market for tobacco products, Pls.’ Mem. at 25, but that largely
  20   involves the illegal interstate movement of legally manufactured cigarettes to avoid
  21   taxation in states with relatively high tobacco taxes.42 The current illegal market
  22
       Warning Statements for Tobacco Products, 81 Fed. Reg. 28,974, 29,037 (May 20,
  23   2016) (to be codified at 21 C.F.R. pt. 1100, 1140, 1143) (“Deeming Rule”).
              40
                 Id. at 29,028, 29,037.
              41
  24             For a listing of the jurisdictions that have imposed restrictions on flavored
       e-cigarettes and menthol cigarettes, see supra note 33.
  25          42
                 National Research Council (NRC), Understanding the U.S. Illicit Tobacco
       Market: Characteristics, Policy Context, and Lessons from International
  26   Experiences, Committee on the Illicit Tobacco Market: Collection and Analysis of
       the International Experience 27 (2015), https://doi.org/10.17226/19016 (NRC
  27   Report); Dep’t of Treasury, Report to Congress on Federal Tobacco Receipts Lost
  28   Due To Illicit Trade and Recommendations for Increased Enforcement 2 (2010)
       (Congress wrote “[i]t should also be noted at the outset, that a significant
                                                    12
       EXHIBIT                                                   No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.288 Page 22 of 39



   1   does not require illegal manufacturing of contraband products; moreover, it is
   2   possible to disguise the illegality of products trafficked to avoid state taxes through
   3   the use of counterfeit tax stamps. Even so, studies have shown that, whatever
   4   illegal market in cigarettes currently exists to avoid high state cigarette taxes is not
   5   sufficient to nullify the public health benefits of those taxes.43
   6            Therefore, given the entirely speculative nature of the claimed risks to public
   7   health from prohibiting non-tobacco flavored e-cigarettes and other flavored
   8   tobacco products, the concrete and well-documented health risks of flavored e-
   9   cigarettes, particularly to youth, weigh heavily against the issuance of an injunction
  10   against SB 793.
  11      II.      An Injunction Would be Harmful to the Health of California
  12               Residents by Allowing the Continued Sale of Menthol Cigarettes.
  13            Menthol cigarettes are a substantial threat to public health because they
  14   increase the risk of youth initiation of smoking, increase addiction, and
  15   disproportionately affect the African American community, thus exacerbating
  16   serious health disparities. Because the injunction sought by plaintiffs would expose
  17   the residents of California to the continued health harms of menthol cigarettes, it is
  18   decisively contrary to the public interest.
  19
  20   component of illicit tobacco trade in the United States is the illegal shipment of
  21   tobacco products from low-tax States to high-tax states, in order to evade state
       taxes.”).
              43
  22             The strong consensus of economic studies is that every 10% increase in the
       real price of cigarettes reduces overall cigarette consumption by approximately 3-
  23   5%, reduces the number of young-adult smokers by 3.5%, and reduces the number
       of kids who smoke by 6-7%. See generally, Frank J. Chaloupka et al., Macro-
  24   Social Influences: The Effects of Prices and Tobacco Control Policies on the
       Demand for Tobacco Products, 1(Supp. 1) Nicotine and Tobacco Rsch. S105-09
  25   (1999), https://pubmed.ncbi.nlm.nih.gov/11072413/; Campaign for Tobacco-Free
       Kids, Raising Cigarette Taxes Reduces Smoking, Especially Among Kids (and the
  26   Cigarette Companies Know It), https://www.tobaccofreekids.org/assets/factsheets/
       0146.pdf (and sources therein) (last updated June 15, 2020); NRC Report, supra
  27   note 41 at 27 (“even though tax avoidance and tax evasion might increase in
  28   response to higher taxes, the losses from those actions would be less than the gains
       from higher taxes.”); SG Report 2014, supra note 1, at 789.
                                                  13
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.289 Page 23 of 39



   1              A. Menthol Cigarettes Increase Youth Initiation of Smoking.
   2         Although the tobacco companies know that almost all new tobacco users
   3   begin their addiction as kids, they also know that, to novice smokers, tobacco
   4   smoke can be harsh and unappealing. By masking the harshness and soothing the
   5   irritation caused by tobacco smoke, menthol cigarettes make it easier for beginners
   6   to experiment with cigarettes and ultimately become addicted. Thus, young
   7   smokers are more likely to use menthol cigarettes than any other age group. Over
   8   half of youth smokers ages 12-17 use menthol cigarettes, compared to less than
   9   one-third of smokers aged 35 and older.44 As the FDA has observed, “[m]ultiple
  10   studies show a greater use of menthol cigarettes by younger smokers and less usage
  11   among older smokers.” 45 The FDA’s Tobacco Products Scientific Advisory
  12   Committee (TPSAC), after an extensive study of the public health impact of
  13   menthol cigarettes, concluded in a 2011 Report that menthol cigarettes increase the
  14   number of children who experiment with cigarettes and the number who become
  15   regular smokers, increasing overall youth smoking, and that young people who
  16   initiate using menthol cigarettes are more likely to become addicted and become
  17   long-term daily smokers.46 Since 90% of adult smokers begin smoking in their
  18   teens,47 as a starter product for the young, menthol cigarettes are critical to the
  19   tobacco industry’s need to recruit “replacement smokers” for the half of long-term
  20   smokers who eventually die from tobacco-related disease. In its 2011 TPSAC
  21
             44
  22             Andrea C. Villanti et al., Changes in the Prevalence and Correlates of
       Menthol Cigarette Use in the USA, 2004–2014, 25 Tobacco Control ii14 (2016),
  23   https://pubmed.ncbi.nlm.nih.gov/27729565/.
              45
                 Advance Notice of Proposed Rulemaking, supra note 5, at 12,296.
              46
  24             Tobacco Products Scientific Advisory Committee (TPSAC), FDA,
       Menthol Cigarettes and Public Health: Review of the Scientific Evidence and
  25   Recommendations at 136, 199-202 (2011), https://wayback.archive-
       it.org/7993/20170405201731/https:/www.fda.gov/downloads/AdvisoryCommittees/
  26   CommitteesMeetingMaterials/TobaccoProductsScientificAdvisoryCommittee/UC
       M269697.pdf (TPSAC Menthol Report).
  27          47
                 Substance Abuse and Mental Health Services Administration (SAMHSA),
  28   HHS, National Survey on Drug Use and Health, 2014, https://doi.org/10.3886/
       ICPSR36361.v1.
                                                 14
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.290 Page 24 of 39



   1   Menthol Report, TPSAC projected that by 2020, about 2.3 million people will have
   2   started smoking because of menthol cigarettes, leading to 17,000 premature
   3   deaths.48 TPSAC concluded that “[r]emoval of menthol cigarettes from the
   4   marketplace would benefit public health in the United States.” 49
   5         Two years after issuance of the TPSAC Menthol Report, FDA completed its
   6   own independent, peer-review evaluation of the available science concerning
   7   menthol cigarettes. FDA evaluated the peer-reviewed literature, industry
   8   submissions and other materials provided to TPSAC and commissioned additional
   9   analyses. FDA’s Preliminary Scientific Evaluation of the Possible Public Health
  10   Effects of Menthol versus Nonmenthol Cigarettes (FDA Report) reached the overall
  11   conclusion, consistent with TPSAC’s, that it is “likely that menthol cigarettes pose
  12   a public health risk above that seen with nonmenthol cigarettes.” 50
  13         Since the reports from TPSAC and FDA, research has continued to
  14   demonstrate the popularity of menthol cigarettes among youth and menthol’s role
  15   in smoking initiation. A 2016 study demonstrated that youth smokers are more
  16   likely to use menthol cigarettes than any other age group and over half (54%) of
  17   youth smokers ages 12-17 use menthol cigarettes, compared to less than one-third
  18   of smokers ages 35 and older.51 Data from Truth Initiative’s Young Adult Cohort
  19   Study, a national study of 18-34 year olds, showed that 52% of new young adult
  20   smokers initiated with menthol cigarettes. Initiation with menthol cigarettes was
  21   higher among black smokers (93.1%) compared to white smokers (43.9%). 52
  22         48
                 TPSAC Menthol Report, supra note 46, at 221.
             49
  23             TPSAC Menthol Report, supra note 46, at 225.
             50
                 FDA, Preliminary Scientific Evaluation of the Possible Public Health
  24   effects of Menthol versus Nonmenthol Cigarettes, 2013,
       https://www.fda.gov/media/86497/download (FDA Report).
  25          51
                 Andrea C. Villanti et al., Changes in the Prevalence and Correlates of
       Menthol Cigarette Use in the USA, 2004–2014, 25 Tobacco Control ii14, 2016,
  26   https://pubmed.ncbi.nlm.nih.gov/27729565/.
              52
                 Joanne D’Silva et al., Differences in Subjective Experiences to First Use of
  27   Menthol and Nonmenthol Cigarettes in a National Sample of Young Adult Cigarette
  28   Smokers, 20 Nicotine & Tobacco Rsch. 9, 1062-1068 (2018)
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6093322/.
                                                  15
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.291 Page 25 of 39



   1         The impact of menthol cigarettes in attracting kids, and keeping them
   2   addicted, has profoundly adverse effects on their health. The FDA has written that
   3   “smoking cigarettes during adolescence is associated with lasting cognitive and
   4   behavioral impairments, including effects on working memory in smoking teens
   5   and alterations in the prefrontal attentional network in young adult smokers.” 53
   6   “Use of tobacco products,” according to the FDA, “puts youth and young adults at
   7   greater risk for future health issues, such as coronary artery disease, cancer, and
   8   other known tobacco-related diseases. Youth and young adult . . . cigarette smokers
   9   also are at increased risk for future marijuana and illicit drug use, developmental
  10   and mental health disorders, reduced lung growth and impaired function, increased
  11   risk of asthma, and early abdominal aortic atherosclerosis.” 54
  12         Moreover, there is no question that increased smoking prevalence due to
  13   menthol cigarettes is of heightened concern because of the COVID-19 pandemic.
  14   According to the Centers for Disease Control and Prevention, “Being a current or
  15   former cigarette smoker increases your risk of severe illness from COVID-19.” 55
  16   The World Health Organization has found that “smokers are more likely to develop
  17   severe disease with COVID-19 compared to non-smokers.”56 Thus, as important to
  18   public health as a prohibition of the sale of menthol cigarettes was before the
  19   current pandemic, it is even more vital now.
  20              B. Menthol Cigarettes Increase Addiction and Reduce Cessation.
  21         The TPSAC and FDA Reports found that, in addition to increasing initiation
  22   of smoking among young people, menthol cigarettes are associated with increased
  23   nicotine dependence and reduced success in smoking cessation, particularly among
  24
             53
                 Advance Notice of Proposed Rulemaking, supra note 5, at 12,295.
  25         54
                 Id. at 12,295-96.
             55
                 CDC, Coronavirus Disease 2019 (COVID-19) – People with Certain
  26   Medical Conditions (Oct. 16, 2020), https://www.cdc.gov/coronavirus/2019-
       ncov/need-extra-precautions/people-with-medical-conditions.html.
  27          56
                 World Health Organization, Tobacco Use and COVID-19 (May 11, 2020),
  28   https://www.who.int/news-room/detail/11-05-2020-who-statement-tobacco-use-
       and-covid-19.
                                               16
       EXHIBIT                                              No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.292 Page 26 of 39



   1   African American smokers.57
   2           More recent research bolsters these findings. The 2020 Surgeon General’s
   3   Report on smoking cessation cited numerous studies finding an association between
   4   menthol use and lower cessation rates. The report concluded that the evidence is
   5   suggestive that restricting menthol products would lead to increased smoking
   6   cessation.58 Recent research analyzing four waves of data from the government’s
   7   PATH study shows that among daily smokers, menthol cigarette smokers have a
   8   24% lower odds of quitting as compared to non-menthol smokers. Among daily
   9   smokers, African American menthol smokers had a 53% lower odds of quitting
  10   compared to African American non-menthol smokers, while white menthol
  11   smokers had a 22% lower odds of quitting compared to white non-menthol
  12   smokers.59 This study is one of the most robust longitudinal and nationally
  13   representative assessments of the relationship between menthol and cessation.
  14           Data from the 2017 and 2018 NYTS shows that among middle and high
  15   school students, menthol smoking was associated with greater smoking frequency
  16   (smoking on at least 10 of the last 30 days) and intention to continue smoking,
  17   compared to non-menthol smoking.60 Data from the government PATH study
  18   shows that youth menthol smokers have significantly higher levels of certain
  19   measures of dependence,61 and that initiation with a menthol-flavored cigarette is
  20           57
                    TPSAC Menthol Report, supra note 46 at 49; FDA Report, supra note 50
  21   at 6.
               58
                 Office of the Surgeon General, HHS, Smoking Cessation, A Report of the
  22   Surgeon General, 2020, https://www.hhs.gov/sites/default/files/2020-cessation-sgr-
       full-report.pdf.
              59
  23             Sarah D. Mills et al., The Relationship Between Menthol Cigarette Use,
       Smoking Cessation and Relapse: Findings from Waves 1 to 4 of the Population
  24   Assessment of Tobacco and Health Study, Nicotine & Tobacco Rsch. (Oct. 16,
       2020), https://doi.org/10.1093/ntr/ntaa212.
  25          60
                 Sunday Azagba et al., Cigarette Smoking Behavior Among Menthol and
       Nonmenthol Adolescent Smokers, 66 Journal of Adolescent Health 545-550 (2020),
  26   https://pubmed.ncbi.nlm.nih.gov/31964612/.
              61
                 Sam N. Cwalina et al., Adolescent Menthol Cigarette Use and Risk of
  27   Nicotine Dependence: Findings from the National Population Assessment on
  28   Tobacco and Health (PATH) Study, Drug & Alcohol Dependence (2019),
       https://www.sciencedirect.com/science/article/pii/S0376871619304922.
                                                  17
       EXHIBIT                                                 No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.293 Page 27 of 39



   1   associated with a higher relative risk of daily smoking. 62
   2          The difficulty that menthol smokers have in quitting is reflected in national
   3   smoking prevalence trends. From 2008 to 2014, smoking rates generally declined,
   4   but the proportion of smokers using menthol cigarettes increased significantly.
   5   Menthol smoking rates have increased among young adults and remained constant
   6   among youth and older adults, while non-menthol smoking has decreased in all
   7   three age groups.63 Overall, about four out of ten (38.8%) smokers used menthol
   8   cigarettes in 2012-2014, an increase from 34.7% in 2008-2010.64 Sales trends echo
   9   the patterns seen in menthol smoking prevalence. Between 2009 and 2018, sales of
  10   non-menthol cigarettes have declined by 33.1% nationally while sales of menthol
  11   cigarettes have declined by only 8.2% during the same period.65 Of the decline in
  12   cigarette sales between 2009 and 2018, 91% is attributable to non-menthol
  13   cigarettes.66
  14               C. Menthol Cigarettes have led to Significant Health Disparities for
  15                   African Americans.
  16          In addition to leading millions of youth into tobacco addiction, menthol
  17   cigarettes have played an especially pernicious role in victimizing the African
  18   American community. Dating back to the 1950s, the tobacco industry has targeted
  19   African Americans with marketing for menthol cigarettes through sponsorship of
  20
              62
  21             Andrea C. Villanti et al., Association of Flavored Tobacco Use With
       Tobacco Initiation and Subsequent Use Among US Youth and Adults, 2013-2015, 2
  22   J. Am. Med. Ass’n Network Open e1913804, 2019,
       https://jamanetwork.com/journals/
  23   jamanetworkopen/fullarticle/2753396.
              63
                 Gary A. Giovino et al., Differential Trends in Cigarette Smoking in the
  24   USA: Is Menthol slowing Progress?, 24 Tobacco Control 28-37 (2013),
       https://tobaccocontrol.bmj.com/content/tobaccocontrol/24/1/28.full.pdf
  25          64
                 Id.
              65
  26             Christine D. Delnevo et al., Assessment of Menthol and Nonmenthol
       Cigarette Consumption in the US, 2000 to 2018, 3 J. Am. Med. Ass’n Network
  27   Open e2013601, 2020, https://jamanetwork.com/journals/jamanetworkopen/
  28   fullarticle/2769132.
              66
                 Id.
                                                  18
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.294 Page 28 of 39



   1   community and music events, magazine advertising, youthful imagery and
   2   marketing in the retail environment. The 2018 California Tobacco Retail
   3   Surveillance Study found significantly more menthol advertisements at stores with
   4   a higher proportion of African American residents and in neighborhoods with
   5   higher proportions of school-age youth. 67 Another 2011 California study found
   6   that, as the proportion of African American high school students in a neighborhood
   7   rose, the proportion of menthol advertising increased.68 As TPSAC concluded,
   8   menthol cigarettes are “disproportionately marketed per capita to African
   9   Americans. African Americans have been the subjects of specifically tailored
  10   menthol marketing strategies and messages.” 69
  11         The tobacco industry’s use of menthol cigarettes to target African Americans
  12   has paid lucrative, but tragic, rewards. The prevalence of menthol use is highest
  13   among African Americans – 85% of African American smokers smoke menthol
  14   cigarettes, compared to 29% of Whites.70 In its 2011 TPSAC Report, the FDA
  15   concluded that menthol cigarettes are associated with lower levels of smoking
  16   cessation among African Americans. 71 TPSAC also estimated that by 2020, over
  17   460,000 African Americans will have started smoking because of menthol
  18   cigarettes, and 4,700 excess deaths of African Americans will have been
  19   attributable to menthol cigarettes.72
  20         Indeed, the public health importance of SB 793 for African Americans is
  21   made especially clear by the COVID-19 pandemic, which has revealed stark health
  22         67
                Nina Schleicher et al., Stanford Prevention Research Center, California
  23   Tobacco Retail Surveillance Study, 2018 3, 22 (2019), https://www.cdph.ca.gov/
       Programs/CCDPHP/DCDIC/CTCB/CDPH%20Document%20Library/Researchand
  24   Evaluation/Reports/CaliforniaTobaccoRetailSurveillanceStudyReport-2018.pdf.
             68
                Lisa Henriksen et al., Targeted Advertising, Promotion, and Price for
  25   Menthol Cigarettes in California High School Neighborhoods, 14 Nicotine
       Tobacco Rsch. 116 (2012), https://www.ncbi.nlm.nih.gov/pmc/articles/
  26   PMC3592564/.
             69
                TPSAC Menthol Report, supra note 46, at 92.
  27         70
                OSG Report 2020, supra note 35.
             71
  28            TPSAC Menthol Report, supra note 46, at 147.
             72
                Id. at 206.
                                                 19
       EXHIBIT                                                No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.295 Page 29 of 39



   1   disparities across our nation. A Harvard University analysis of COVID-19
   2   mortality rates by race and ethnicity found that Black COVID-19 patients between
   3   25 and 54 years old were approximately seven to nine times as likely to die from
   4   COVID-19 as White COVID-19 patients.73 A CDC report on hospitalization rates
   5   of patients with confirmed COVID-19 across 14 states found that while only 18%
   6   of the population captured by the report are African Americans, 33% of all
   7   hospitalized patients (for which race and ethnicity data were available) were
   8   African American, suggesting an overrepresentation of African Americans among
   9   hospitalized patients.74 Another study currently under review evaluated COVID-19
  10   diagnoses and deaths across United States counties with disproportionate numbers
  11   of African American residents. The study found disproportionately higher COVID-
  12   19 deaths in primarily Black counties in both small metro areas as well as rural
  13   areas.75 According to a recent CDC analysis of the effects of COVID-19, “current
  14   data suggest a disproportionate burden of illness and death among racial and ethnic
  15   minority groups.”76
  16         Although multiple and complex factors contribute to racial health disparities
  17   in the U.S., the disproportionate burden of COVID-19 on the African American
  18   community surely underscores the urgency of laws like SB 793, given the
  19   disproportionate impact of menthol cigarettes on that community and the likelihood
  20         73
                 Mary T. Bassett et al, The Unequal Toll of COVID-19 Mortality by Age in
  21   the United States: Quantifying Racial/Ethnic Disparities 1-18 (The Harvard Ctr. for
       Population and Dev. Stud. Working Paper Series No. 3, 2020), https://cdn1.sph.
  22   harvard.edu/wp-content/uploads/sites/1266/2020/06/20_Bassett-Chen-
       Krieger_COVID-19_plus_age_working-paper_0612_Vol-19_No-3_with-cover-
  23   1.pdf.
              74
                 Shikha Garg et al., Hospitalization Rates and Characteristics of Patients
  24   Hospitalized with Laboratory-Confirmed Coronavirus Disease 2019—COVID-
       NET, 14 States, March 1–30, 2020, 69 Morbidity & Mortality Wkly. Report 458-
  25   464 (2020), https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6915e3-H.pdf.
              75
                 Laura Barrón-Lopez, A New Study Shows Just How Badly Black People
  26   Have Been Hit by Covid-19, Politico (May 5, 2020), https://www.politico.com/
       news/2020/05/05/black-counties-disproportionately-hit-by-coronavirus-237540.
  27          76
                 CDC, COVID-19 in Racial and Ethnic Minority Groups,
  28   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-
       minorities.html.
                                                  20
       EXHIBIT                                                 No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.296 Page 30 of 39



   1   that smokers are particularly vulnerable to the worst effects of the novel
   2   coronavirus. The balance of equities, and the public interest, strongly weigh against
   3   an injunction against SB 793 in the midst of a pandemic of respiratory disease that
   4   is having such a deadly and disproportionate effect on the African American
   5   community.
   6      III.    An Injunction Would Be Harmful to the Health of California
   7              Residents by Allowing the Continued Sale of Flavored Cigars.
   8         Like other flavored tobacco products, flavored cigar smoking presents
   9   substantial health risks – risks that are particularly concerning given the prevalence
  10   of cigar use among children and the tobacco industry’s efforts to market cigars to
  11   youth. Historically, cigar manufacturers designed flavored cigars to serve as
  12   “starter” smokes for youth and young adults because the flavorings helped mask the
  13   harshness, making the products easier to smoke. 77 According to an industry
  14   publication, “[w]hile different cigars target a variety of markets, all flavored
  15   tobacco products tend to appeal primarily to younger consumers.” 78 The vice
  16   president of one distributor commented, “[f]or a while it felt as if we were operating
  17   a Baskin-Robbins ice cream store” in reference to the huge variety of cigar flavors
  18   available – and, no doubt, an allusion to flavors that would appeal to kids.79
  19         More than 1,400 children under age 18 try cigar smoking for the first time
  20   every day. 80 The 2013-14 PATH study found that 71.7% of youth cigar smokers
  21   used a flavored product in the last month. 81 The 2019 NYTS showed that
  22
             77
  23             Ganna Kostygina et al., Tobacco Industry Use of Flavours to Recruit New
       Users of Little Cigars and Cigarillos, 25 Tobacco Control 66 (2016),
  24   https://tobaccocontrol.bmj.com/content/25/1/66.
              78
                 M. Niksic, Flavored Smokes: Mmmmm...More Profits?, Tobacco Retailer
  25   (Apr. 2007).
              79
                 Id.
  26          80
                 SAMHSA, HHS, 2019 National Survey on Drug Use and Health, Table
       4.9A, Past Year Initiation of Substance Use among Persons Aged 12 or Older Who
  27   Initiated Use Prior to Age 18, Prior to Age 21, and at Age 21 or Older: Numbers in
  28   Thousands, 2018 and 2019. Cigars are defined as cigars, cigarillos or little cigars.
              81
                 Advance Notice of Proposed Rulemaking, supra note 5, at 12,296.
                                                21
       EXHIBIT                                                No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.297 Page 31 of 39



   1   approximately 600,000 middle and high school students had used a flavored cigar
   2   in the last 30 days. 82
   3          As the FDA has found, “[a]ll cigars pose serious negative health risks.”83 In
   4   2010 alone, regular cigar smoking was responsible for “approximately 9,000
   5   premature deaths or almost 140,000 years of potential life lost among adults 35
   6   years or older.” 84 According to the FDA, “[a]ll cigar smokers have an increased
   7   risk of oral, esophageal, laryngeal, and lung cancer compared to non-tobacco
   8   users,” as well as “other adverse health effects, such as “increased risk of heart and
   9   pulmonary disease,” “a marked increase in risk for chronic obstructive pulmonary
  10   disease,” a higher risk of death from COPD, and “a higher risk of fatal and nonfatal
  11   stroke compared to non-smokers.” 85
  12          A preliminary injunction that allows the sale of flavored cigars in California
  13   would be plainly contrary to the public interest.
  14                                     CONCLUSION
  15          For these reasons, the amici public health, medical and community
  16   organizations urge the Court to deny plaintiffs a preliminary injunction preventing
  17   enforcement of SB 793.
  18
  19
  20
  21
  22
  23
  24
  25
  26
              82
             CDC, supra note 6.
  27          83
             Deeming Rule, supra note 38, at 29,020.
              84
  28         Id.
              85
             Id.
                                           22
       EXHIBIT                                                 No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.298 Page 32 of 39



   1   Dated: November 12, 2020           Respectfully submitted,
   2                                      BYRON RAPHAEL LLP

   3                                      s/ Jordan Raphael__________
                                          Jordan Raphael (SBN 252344)
   4                                      jraphael@byronraphael.com
                                          1055 West 7th Street, Suite 3300
   5                                      Los Angeles, California 90017
                                          Tel: (213) 291-9800
   6                                      Fax: (213) 377-5771
   7                                      Of counsel:
                                          CAMPAIGN FOR TOBACCO-FREE KIDS
   8                                      Dennis A. Henigan
                                          dhenigan@tobaccofreekids.org
   9                                      Swati Rawani
                                          srawani@tobaccofreekids.org
  10                                      1400 I St. NW, Suite 1200
                                          Washington, DC 20005
  11                                      Tel: (202) 481-9366
                                          Fax: (202) 296-5427
  12
                                          Attorneys for Proposed Amici Curiae
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           23
       EXHIBIT                                          No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.299 Page 33 of 39



   1                                        APPENDIX
   2                          DESCRIPTION OF AMICI CURIAE
   3         African American Tobacco Control Leadership Council (AATCLC), formed
   4   in 2008, is composed of a cadre of dedicated community activists, academics, and
   5   researchers. Our work has shaped the national discussion and direction of tobacco
   6   control policy, practices, and priorities, especially as they affect the lives of Black
   7   Americans, African immigrant populations and ultimately, all smokers. AATCLC
   8   has an interest in flavored tobacco restrictions because such restrictions reduce
   9   death and disease especially among Black Americans and others who are
  10   disproportionately burdened by tobacco.
  11         The American Academy of Pediatrics, California (AAP-CA) is a nonprofit
  12   organization incorporated in the state of California. It is comprised of the four AAP
  13   California regional chapters statewide, representing more than 5,000 California
  14   primary care and subspecialty pediatricians and pediatric residents. Our mission is
  15   to support and protect the health well-being of infants, children, adolescents, and
  16   young adults in California.
  17         The American Cancer Society Cancer Action Network (ACS CAN) is the
  18   nation's leading voice advocating for public policies that are helping to defeat
  19   cancer. As the advocacy affiliate of the American Cancer Society, ACS CAN works
  20   to encourage government officials to make cancer a top priority, including
  21   supporting comprehensive tobacco control.
  22         The American Heart Association (AHA) is a voluntary health organization
  23   that, since 1924, has been devoted to saving people from heart disease and stroke—
  24   the two leading causes of death in the world. AHA teams with millions of
  25   volunteers to fund innovative research, fight for stronger public health policies, and
  26   provide lifesaving tools and information to prevent and treat these diseases. The
  27   Dallas-based association with local offices in all 50 states, as well as in
  28
                                                   1
       EXHIBIT                                                   No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.300 Page 34 of 39



   1   Washington, D.C. and Puerto Rico, is the nation’s oldest and largest voluntary
   2   organization dedicated to fighting heart disease and stroke.
   3         The American Lung Association is the nation’s oldest voluntary health
   4   organization. The American Lung Association has long been active in research,
   5   education and public policy advocacy regarding the adverse health effects caused
   6   by tobacco use, including supporting eliminating the sale of all flavored tobacco
   7   products.
   8         The American Medical Association (AMA) is the largest professional
   9   association of physicians, residents, and medical students in the United States.
  10   Additionally, through state and specialty medical societies and other physician
  11   groups seated in its House of Delegates, substantially all physicians, residents, and
  12   medical students in the United States are represented in the AMA’s policy-making
  13   process. The AMA was founded in 1847 to promote the art and science of medicine
  14   and the betterment of public health, and these remain its core purposes. AMA
  15   members practice in every medical specialty and in every state, including
  16   California. The AMA and CMA join this brief on their own behalves and as
  17   representatives of the Litigation Center of the American Medical Association and
  18   the State Medical Societies. The Litigation Center is a coalition among the AMA
  19   and the medical societies of each state and the District of Columbia. Its purpose is
  20   to represent the viewpoint of organized medicine in the courts.
  21         Americans for Nonsmokers’ Rights (ANR) is a national non-profit tobacco
  22   control advocacy organization based in Berkeley, California. Since its formation in
  23   1976, ANR has been dedicated to protecting nonsmokers’ rights to breathe smoke-
  24   free air in enclosed public places and workplaces and to preventing youth addiction
  25   to nicotine, including use of e-cigarettes and other flavored tobacco products. ANR
  26   represents a national constituency of over 12,000 individuals and organizations
  27   concerned about the health risks that tobacco and other nicotine products pose to
  28
                                                 2
       EXHIBIT                                                 No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.301 Page 35 of 39



   1   the health and safety of smokers and nonsmokers alike and committed to reducing
   2   and preventing tobacco and e-cigarette use.
   3         Breathe California of the Bay Area, Golden Gate, and Central Coast is a
   4   century-old nonprofit that reduces the impact of lung disease through education,
   5   advocacy, patient services and research. It key roles include: establishing tobacco-
   6   free communities, achieving healthy air quality, and fighting lung diseases like
   7   asthma and tuberculosis. Recent work has focused on the lung health threats of
   8   coronavirus, wildfires, and the vaping epidemic.
   9         Breathe Southern California (Breathe SoCal) is an environmental health
  10   nonprofit organization focused on improving lung health and air quality. Breathe
  11   SoCal is a leader in educational programming efforts, including the “Clearing the
  12   Air: The Vaping Trend” community program that discusses the dangers of flavored
  13   tobacco products with students, parents, and teachers.
  14         California Academy of Family Physicians (CAFP) is the only organization
  15   solely dedicated to advancing the specialty of family medicine in the state. Since
  16   1948, CAFP has championed the cause of family physicians and their patients.
  17   CAFP is critically important to primary care, with a strong collective voice of more
  18   than 11,000 family physician, family medicine resident, and medical student
  19   members. CAFP is the largest primary care medical society in California and the
  20   largest chapter of the American Academy of Family Physicians.
  21         California Dental Association (CDA) is the nonprofit organization
  22   representing organized dentistry in California. Founded in 1870, CDA is committed
  23   to the success of our members in service to their patients and the public. CDA also
  24   contributes to the oral health of Californians through various comprehensive
  25   programs and advocacy. CDA’s membership consists of more than 27,000 dentists,
  26   making it the largest constituent of the American Dental Association. For more
  27   information, visit cda.org.
  28
                                                 3
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.302 Page 36 of 39



   1         California Medical Association (CMA) is a non-profit, incorporated
   2   professional physician association of approximately 50,000 members throughout
   3   the State of California. For more than 160 years, CMA has promoted the science
   4   and art of medicine, the care and well-being of patients, the protection of public
   5   health, and the betterment of the medical profession. CMA’s membership includes
   6   California physicians engaged in the private practice of medicine in all specialties
   7   and settings. CMA and its physician members advocate for laws and policies that
   8   promote the health of their patients and communities.
   9         California Public Interest Research Group (CALPIRG) is a consumer group
  10   that stands up to powerful interests whenever they threaten our health and safety,
  11   our financial security, or our right to fully participate in our democratic society. For
  12   more than forty years, CALPIRG has been an advocate for stronger public health
  13   protections. We have supported efforts at the state and local level to prevent more
  14   children from becoming addicted to nicotine, including but not limited to support
  15   for SB 793. Headquartered in Sacramento, CALPIRG is supported by thousands of
  16   individual contributors across the state of California.
  17         California School Nurses Organization (CSNO) is the professional
  18   organization for credentialed school nurses. We are the primary health professional
  19   within California’s educational system and as such we strive to assure all children
  20   in school are healthy, ready and able to learn. As the primary health professional in
  21   the schools, we play a vital role in educating, counseling and designing
  22   programs/activities that encourage the development of decision making and
  23   problem solving skills which assist in the student's ability to make healthier
  24   choices.
  25         Campaign for Tobacco-Free Kids is a leading force in the fight to reduce
  26   tobacco use and its deadly toll in the United States and around the world. The
  27   Campaign envisions a future free of the death and disease caused by tobacco, and it
  28   works to save lives by advocating for public policies that prevent kids from
                                                4
       EXHIBIT                                                 No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.303 Page 37 of 39



   1   smoking, help smokers quit and protect everyone from secondhand smoke. The
   2   Campaign for Tobacco-Free Kids has an interest in flavored tobacco restrictions in
   3   California because restrictions impact the use of tobacco products by young people.
   4         Kaiser Permanente (KP) is the largest private integrated health care delivery
   5   system in the United States, serving more than 12.4 million members in eight states
   6   and the District of Columbia, including 9.2 million members in California. KP’s
   7   mission is not just to provide health care to our members, but also to create
   8   healthier communities. Reducing youth tobacco use has been a key goal at KP for
   9   many years. We are looked to as having expertise in clinical care, including
  10   tobacco prevention and cessation programs, and for our efforts in the broader
  11   community to help children and young adults value and maintain a tobacco-free
  12   lifestyle. KP supports removing all flavored tobacco products from the market and
  13   advocated strongly in favor of SB 793 (Hill – 2020). In addition, KP’s national
  14   leadership in a broad portfolio of pioneering tobacco control efforts demonstrates a
  15   strong psychological stake and demonstrated interest in this case because upholding
  16   the legislation in question will have a positive impact on KP’s steadfast mission to
  17   improve the health of our members and the communities we serve.
  18         Los Angeles County Medical Association (LACMA) is the nation’s largest
  19   county medical organization with over 7,000 members and has been an emphatic
  20   voice on protecting the health and well-being of the most vulnerable populations
  21   across the Los Angeles region; specifically fighting the egregious marketing tactics
  22   deployed by the flavored tobacco industry from device companies to retailers.
  23         Parents Against Vaping e-cigarettes (PAVe) is a national grassroots
  24   organization founded in 2018 by three moms in response to the youth vaping
  25   epidemic. The catalyst for PAVe was their discovery in April, 2018 that a JUUL
  26   representative had entered their sons’ high-school through an outside anti-addiction
  27   group, without the school’s knowledge, and told the 9th-grade students, without
  28   adults present, that JUUL was “totally safe” and would receive FDA approval “any
                                                 5
       EXHIBIT                                               No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.304 Page 38 of 39



   1   day.” (Their Congressional testimony about this incident was cited by FDA as
   2   evidence that JUUL had marketed directly to kids.) PAVe’s volunteer parent
   3   advocates operate in multiple states across the country, including California. PAVe
   4   believes that regulatory and legislative change at the state level is key to slowing
   5   the explosive growth of teen vaping and protecting teens from the predatory
   6   behavior of Big Tobacco.
   7         Public Health Law Center is a public interest legal resource center dedicated
   8   to improving health through the power of law and policy, grounded in the belief
   9   that everyone deserves to be healthy. Located at the Mitchell Hamline School of
  10   Law in Saint Paul, Minnesota, the Center helps local, state, national, tribal, and
  11   global leaders promote health by strengthening public policies. For almost twenty
  12   years, the Center has worked with public officials and community leaders across the
  13   nation to develop, implement, and defend effective public health laws and policies,
  14   including those designed to reduce commercial tobacco use, improve the nation’s
  15   diet, encourage physical activity, protect the nation’s public health infrastructure,
  16   and promote health equity. The Public Health Law Center’s commercial tobacco
  17   control program operates as part of a national network of nonprofit legal centers
  18   working to protect public health from the devastating consequences of tobacco use.
  19   The Center’s affiliated legal organizations include: Public Health Advocacy
  20   Institute and the Center for Public Health and Tobacco Policy, both at Northeastern
  21   University School of Law, Boston, Massachusetts; ChangeLab Solutions, Oakland,
  22   California; Legal Resource Center for Tobacco Regulation, Litigation & Advocacy,
  23   at University of Maryland Francis King Carey School of Law, Baltimore,
  24   Maryland; Smoke-Free Environments Law Project, at the University of Michigan,
  25   Ann Arbor, Michigan; and Tobacco Control Policy and Legal Resource Center at
  26   New Jersey GASP, Summit, New Jersey.
  27         Truth Initiative Foundation, d/b/a Truth Initiative (Truth Initiative) is a
  28   501(c)(3) Delaware corporation created in 1999 out of a 1998 master settlement
                                               6
       EXHIBIT                                               No. 20-cv-01990-JLS-WVG
Case 3:20-cv-01990-JLS-WVG Document 31 Filed 11/16/20 PageID.305 Page 39 of 39



   1   agreement that resolved litigation brought by 46 states, five U.S. territories, and the
   2   District of Columbia against the major U.S. cigarette companies. Headquartered in
   3   Washington, D.C., Truth Initiative studies and supports programs in the United
   4   States to reduce youth smoking, vaping and nicotine use and to prevent diseases
   5   associated with tobacco products. Its nationally recognized truth® campaign has
   6   educated hundreds of millions of young people about the health effects and social
   7   costs of tobacco.
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  7
       EXHIBIT                                                  No. 20-cv-01990-JLS-WVG
